


EXHIBIT 10.12
LANDS’ END, INC.
UMBRELLA INCENTIVE PROGRAM
(As Amended and Restated)







--------------------------------------------------------------------------------




Table of Contents
SECTION 1.
 
GENERAL
 
1


1.1.
 
Purpose
 
1


1.2.
 
Operation, Administration, and Definitions
 
1


SECTION 2.
 
PARTICIPATION
 
1


2.1.
 
Eligible Employee
 
1


2.2.
 
New Hires
 
2


SECTION 3.
 
AWARDS
 
2


3.1.
 
Awards
 
2


3.2.
 
Maximum Amount
 
2


3.3.
 
Performance Goals
 
2


3.4.
 
Attainment of Performance Goals
 
3


3.5.
 
Partial Achievement
 
3


3.6.
 
Performance Measures
 
3


3.7.
 
Non-Performance-Based Compensation
 
4


SECTION 4.
 
DISTRIBUTION
 
4


4.1.
 
General
 
4


4.2.
 
Termination and Other Provisions
 
4


SECTION 5.
 
TERMINATION
 
4


5.1.
 
Termination and Other Provisions
 
4


SECTION 6.
 
OPERATION AND ADMINISTRATION
 
4


6.1.
 
Source of Awards
 
4


6.2.
 
Committee
 
5


6.3.
 
Discretion
 
5


6.4.
 
General Restrictions
 
5


6.5.
 
Tax-Withholding
 
5


6.6.
 
Settlement of Awards
 
5


6.7.
 
Transferability
 
6


6.8.
 
Form and Time of Elections
 
6


6.9.
 
Agreement with Company
 
6


6.10.
 
Action by Company or Subsidiary
 
6


6.11.
 
Gender and Number
 
6


6.12.
 
Limitation of Implied Rights
 
6


6.13.
 
Evidence
 
6


6.14.
 
Corporate Transactions
 
6


6.15.
 
Governing Law
 
7


6.16.
 
Severability
 
7


6.17.
 
Reimbursement of Excess Awards
 
7


SECTION 7.
 
COMMITTEE
 
7


7.1.
 
Administration
 
7


7.2.
 
Powers of Committee
 
7


7.3.
 
Delegation by Committee
 
8


7.4.
 
Information to be Furnished to Committee
 
8


SECTION 8.
 
AMENDMENT AND TERMINATION
 
8


SECTION 9.
 
DEFINED TERMS
 
9






--------------------------------------------------------------------------------




LANDS’ END, INC.
UMBRELLA INCENTIVE PROGRAM
SECTION 1
GENERAL
1.1.    Purpose. The Lands’ End, Inc. Umbrella Incentive Program (As Amended and
Restated) (the “UIP”) is a performance-based program. The UIP is designed to
motivate the salaried employees of Lands’ End, Inc., a Delaware corporation (the
“Company”) and their Subsidiaries, to achieve significant, lasting change that
successfully positions the Company for future growth. Performance goals under
the UIP align Participants’ financial incentives with the financial goals of the
Company. Awards under the UIP are designed to vary commensurately with achieved
performance. Both Awards structured to satisfy the requirements for
“performance-based compensation” outlined in regulations issued under
Section 162(m) of the Code (“Code Section 162(m)”) and Awards not so structured
may be issued hereunder. The UIP is subject to approval of the shareholders in
accordance with, and to the extent required under, Code Section 162(m). The UIP
initially was effective as of the Effective Time as defined in the Separation
and Distribution Agreement by and between Sears Holdings Corporation (“Sears
Holdings”) and the Company (the “Effective Date”), and the UIP (As Amended and
Restated) was adopted by the Committee on April 9, 2015.
The Committee may make an Award to an Eligible Employee under the UIP, or from
time to time may establish under the UIP annual and long-term incentive plans
for specific performance periods for specified groups of Eligible Employees, and
make Awards under such plans, consistent with the terms of the UIP. References
throughout this document to Awards under the UIP shall also refer to Awards
under any annual or long-term incentive plan established pursuant to the UIP.
All Awards hereunder, including Awards under any annual or long-term incentive
plan established pursuant hereto, that are intended to constitute
“performance-based compensation” within the meaning of Code Section 162(m) and
the regulations thereunder are contingent on shareholder approval of the UIP, as
provided in subsection 3.1.
1.2.    Operation, Administration, and Definitions. The operation and
administration of the UIP, including the Awards made under the UIP, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the UIP shall be defined as set forth in
the UIP (including the definitional provisions of Section 9).
SECTION 2
PARTICIPATION
2.1.    Eligible Employee. The term “Eligible Employee” means those salaried
employees of the Company or a Subsidiary who are designated as Eligible
Employees by the “Committee” (as such term is defined in subsection 6.2 and
further described in Section 7). Subject to the terms and conditions of the UIP,
the Committee shall determine and designate, from time to time, from among the
Eligible Employees, those persons who shall be granted one or more Awards under
the UIP, and thereby become “Participants” in the UIP. Notwithstanding the
foregoing, with respect to any annual incentive plan or long-term incentive plan
established under the UIP, the term “Eligible Employee” shall mean those
salaried and hourly employees of the Company or a Subsidiary who are designated
as Eligible Employees under the terms of the applicable annual incentive plan or
long-term incentive plan and thereby become “Participants” under such incentive
plan.

1

--------------------------------------------------------------------------------




2.2.    New Hires. The Committee may designate as Participants those salaried
employees whom the Committee determines have been newly hired or promoted into
the group of Eligible Employees, provided that the terms and conditions of
Awards to such individuals shall be subject to such adjustments as the Committee
deems necessary or desirable to qualify such Awards as performance-based
compensation for purposes of Code Section 162(m), if such Awards are intended to
meet the requirements of Code Section 162(m) and the regulations thereunder.
Notwithstanding the foregoing, with respect to any annual incentive plan or
long-term incentive plan established under the UIP, the eligibility of newly
hired employees shall be determined in accordance with the terms of the
applicable incentive plan.
SECTION 3
AWARDS
3.1.    Awards. An Award may be granted under the UIP in the form of a “Cash
Incentive Award” or a “Stock Award”.
(a)A Cash Incentive Award is a grant of a right to receive a payment of cash
(or, in the discretion of the Committee, shares of Stock having Fair Market
Value, as of the date of payment, equivalent to the cash otherwise payable) that
is contingent upon achievement of performance goals for the applicable
performance period, as established by the Committee.
(b)A Stock Award is a grant of shares of Stock, which grant shall be subject to
risk of forfeiture or other restrictions that will lapse upon the achievement of
performance goals for the applicable performance period, as established by the
Committee. For the avoidance of doubt, Stock Awards granted under the UIP shall
be subject to the terms and conditions of, and be made in accordance with, the
Stock Plan (as defined herein).
The grant of an Award may also be subject to such other conditions, restrictions
and contingencies as determined by the Committee. Except as otherwise provided
in this Section 3, Awards are intended to be “performance-based compensation” as
that term is used in regulations issued under Code Section 162(m), and shall
comply with the requirements of this Section 3 to the extent such compliance is
determined by the Committee to be required for the Awards to be treated as
performance-based compensation. With respect to Awards that are intended to
constitute “performance-based compensation” within the meaning of Code
Section 162(m), any such Award shall be contingent upon shareholder approval of
the UIP, or any amendment to the UIP requiring shareholder approval, in
accordance with, and to the extent required under, Code Section 162(m). Except
as provided under Code Section 162(m), no amount shall be paid under any such
Award unless and until such shareholder approval has been obtained.
3.2.    Maximum Amount. For Awards that are intended to be performance-based
compensation under Code Section 162(m) and the regulations issued thereunder:
(A) the maximum value payable under all Cash Awards granted to any one
individual during any (i) consecutive thirty-six (36) month period shall not
exceed $15,000,000, and (ii) consecutive forty-eight (48) month period shall not
exceed $20,000,000; and (B) the maximum number of shares of Stock corresponding
to a Stock Award shall be determined under the Stock Plan. Awards that are not
intended to constitute “performance-based compensation” under Code
Section 162(m) and the regulations issued thereunder are not subject to the
foregoing limits.
3.3.    Performance Goals. The performance goals established for the performance
period established by the Committee with respect to Awards intended to
constitute performance-based compensation under Code Section 162(m) and the
regulations thereunder shall be objective (as that term is described in
regulations under Code Section 162(m)), and shall be established in writing by
the

2

--------------------------------------------------------------------------------




Committee not later than 90 days after the beginning of the performance period
(but in no event after 25% of the performance period has elapsed), and while the
outcome as to the performance goals is substantially uncertain. The performance
goals established by the Committee may be with respect to corporate performance,
operating group or sub-group performance, individual company performance, other
group or individual performance, or division performance, and shall be based on
one or more of the Performance Measures described in subsection 3.6, below
3.4.    Attainment of Performance Goals. A Participant otherwise entitled to
receive an Award intended to meet the requirements of performance-based
compensation under Code Section 162(m) and the regulations thereunder for any
performance period shall not receive a settlement of the Award until the
Committee has determined that the applicable performance goal(s) have been
attained. To the extent that the Committee exercises discretion in making the
determination required by this subsection, such exercise of discretion may not
result in an increase in the amount of the payment with respect to an Award
intended to meet the requirements of performance-based compensation under Code
Section 162(m) and the regulations thereunder.
3.5.    Partial Achievement. The terms of an Award may provide that partial
achievement of the performance goals may result in a payment or vesting based
upon the degree of achievement.
3.6.    Performance Measures.
(a)    Generally. Performance measures may be based on any one or more or any
combination (in any relative proportion) of the following: share price, market
share, cash flow, revenue, revenue growth, earnings per share, operating
earnings per share, operating earnings, earnings before interest, taxes,
depreciation and amortization, return on equity, return on assets, return on
capital, return on investment, net income, net income per share, economic value
added, market value added, store sales growth, customer and member growth,
maintenance and satisfaction performance goals and employee opinion survey
results measured by an independent firm, and strategic business objectives,
consisting of one or more objectives based on meeting specific cost or profit
targets or margins, business expansion goals and goals relating to acquisitions
or divestitures. Each goal, with respect to a performance period, may be
expressed on an absolute and/or relative basis, may be based on the Company as a
whole or on any one or more business units of the Company, or its Subsidiaries,
and may be based on or otherwise employ comparisons based on internal targets,
the past performance of the Company or of any one or more business units of the
Company or its Subsidiaries, and/or the past or current performance of other
companies, or an index. For the avoidance of doubt, any performance measures
that are financial metrics will be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) or will be adjusted when
established to include or exclude any items otherwise includable or excludable
under GAAP.
(b)    Extraordinary Items. In establishing any performance goals, the Committee
may, no later than the date such performance goals are established in accordance
with subsection 3.3, provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management Discussion and Analysis of
Financial Condition and Results of Operations accompanying such financial
statements: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) extraordinary, unusual, and/or infrequently occurring items
of gain or loss; (iv) gains or losses on acquisitions or divestitures or store
closings; (v) domestic pension expenses; (vi) noncapital, purchase accounting
items; (vii) changes in tax or accounting principles, regulations or laws;
(viii) mergers or acquisitions; (ix) integration costs disclosed as merger
related; (x) accruals for reorganization or restructuring programs;
(xi) investment income or loss; (xii) foreign exchange

3

--------------------------------------------------------------------------------




gains and losses; and (xiii) tax valuation allowances and/or tax claim judgment
or settlements. To the extent the exclusion of any item affects Awards intended
to constitute performance-based compensation under Code Section 162(m), such
exclusion shall be specified in a manner that satisfies the requirements of Code
Section 162(m) and the regulations thereunder, including without limitation the
requirement that performance goals be objectively determinable.
3.7.    Non-Performance-Based Compensation. Nothing in this Section 3 shall
preclude the Committee, the Company, or any Subsidiary from granting Awards that
are not intended to be performance-based compensation under Code Section 162(m)
and the regulations thereunder; provided, however, that, at the time of grant of
Awards by the Committee, the Committee shall designate whether such amounts are
intended to constitute performance-based compensation within the meaning of Code
Section 162(m) and the regulations thereunder. To the extent that the provisions
of this Section 3 reflect the requirements applicable to performance-based
compensation under Code Section 162(m) and the regulations thereunder, such
provisions shall not apply to any Award which is not intended to satisfy such
performance-based compensation requirements.
SECTION 4
DISTRIBUTION
4.1.    General. Subject to Sections 5 and 6, the shares of Stock or the cash
that result from an Award, granted with respect to a particular performance
period, shall be distributed, in a single lump sum, as soon as practicable after
the first Committee meeting after the results for the applicable performance
period are available to the Committee (or in the case of Awards not intended to
satisfy the requirements of Code Section 162(m) and the regulations thereunder,
such time as specified by the Committee in the Award). Notwithstanding anything
herein to the contrary, as to Awards intended to meet the requirements of
performance-based compensation under Code Section 162(m) and the regulations
thereunder, no distribution shall be made hereunder until after the Committee
has certified the attainment of the performance goals and the amount to be paid
to each Participant. Further, each Award shall be paid to each Participant no
later than the date that is the 15th day of the third month following the last
day of the relevant performance period or such other date as required by Code
Section 409A to avoid treatment of the Award as deferred compensation subject to
Code Section 409A. The date as of which payment is made in accordance with this
subsection 4.1 is referred to herein as the “payment date.”
4.2.    Termination and Other Provisions. All distributions are subject to the
provisions of Sections 5 and 6, below.
SECTION 5
TERMINATION
5.1.    Termination of Employment Event. The effect of death, disability, or
termination of employment on a Participant’s right to receive an Award (whether
payable in cash or Stock) shall be determined by the Committee under the terms
of the Award (or the terms of the annual or long term incentive plan under which
the Award is granted) and may depend both on the reason for the termination, if
applicable, and the point in the performance period at which the event occurs,
subject to the requirements of Code Section 162(m) and the regulations
thereunder in the case of Awards intended to constitute performance-based
compensation under that Code Section.
SECTION 6
OPERATION AND ADMINISTRATION
6.1.    Source of Awards. In the case of Awards under the UIP that are settled
in shares of Stock, such shares shall be distributed under the Stock Plan
adopted by the Company and approved by the

4

--------------------------------------------------------------------------------




shareholders thereof that provides for the issuance of Stock in satisfaction of
Awards hereunder (which in no event shall be an employee stock purchase plan).
In the event of any conflict between this document and the Stock Pan, the
provisions of the Stock Plan shall govern.
6.2.    Committee. The UIP is administered by the Compensation Committee of the
Board of Directors of the Company (the “Committee”), as further described at
Section 7. Any determinations by the Committee regarding the UIP are binding on
all Participants. The Committee may make changes that it deems appropriate for
the effective administration of the UIP. Subject to subsection 6.3, these
changes may not increase the benefits to which Participants may become entitled
under an Award, nor change the pre-established measures in goals that have been
approved with respect to any Award that is intended to constitute
performance-based compensation under Code Section 162(m) and the regulations
thereunder.
6.3.    Discretion. Notwithstanding anything in the UIP to the contrary, prior
to the settlement of any Award, the Committee may (i) reduce the amount of such
Award, or the number of shares of Stock or amount of cash to be delivered in
connection with such Award, and (ii) with respect to Awards that are not
intended to constitute performance-based compensation under Code Section 162(m)
and the regulations thereunder, change the pre-established measures in goals
that have been approved for such Award and increase the amount of such Award or
the number of shares of Stock or amount of cash to be delivered in connection
with such Award.
6.4.    General Restrictions. Notwithstanding any other provision of the UIP,
the Company shall have no obligation to deliver any shares of Stock or make any
other distribution of benefits under the UIP unless such delivery or
distribution complies with all applicable laws (including, without limitation,
the requirements of the Securities Act of 1933, as amended), and the applicable
requirements of any securities exchange or similar entity.
6.5.    Tax-Withholding. All distributions under an Award are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under an Award on satisfaction of the
applicable withholding obligations. To the extent permitted by the Committee,
such withholding obligations may be satisfied (i) through cash payment by the
Participant, (ii) through the surrender of shares of Stock which the Participant
already owns (provided, however, that to the extent shares described in this
clause (ii) are used to satisfy more than the minimum statutory withholding
obligation, as described below, then, except as otherwise provided by the
Committee, payments made with shares of Stock in accordance with this
clause (ii) shall be limited to shares held by the Participant for not less than
six months prior to the payment date (or such other period of time as the
Company’s accountants may require), or (iii) through the surrender of shares of
Stock to which the Participant is otherwise entitled under the UIP; provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the Company’s minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income) (or any higher withholding amount permitted by applicable regulatory
requirements without triggering variable accounting under GAAP).
6.6.    Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, subject, in the case of settlement in
shares, to the terms of the Stock Plan under which the Stock is issued.
Satisfaction of any such obligations under an Award, which is sometimes referred
to as the “settlement” of the Award, may be subject to such conditions,
restrictions and contingencies as the Committee shall determine. Each Subsidiary
shall be liable for payment of cash due under the UIP with respect to any
Participant to the extent that such benefits are attributable to the services
rendered for that Subsidiary by the Participant. Any disputes relating to
liability of a Subsidiary for cash payments shall be resolved by the Committee.

5

--------------------------------------------------------------------------------




6.7.    Transferability. Except as otherwise provided by the Committee, Awards
under the UIP are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.
6.8.    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under an Award, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the UIP, as the Committee shall require.
6.9.    Agreement with Company. Any Award under the UIP shall be subject to such
terms and conditions, not inconsistent with the UIP, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Committee. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of such document. Such document is referred to as an
“Award Agreement” regardless of whether any Participant signature is required.
6.10.    Action by Company or Subsidiary. Any action required or permitted to be
taken under the UIP by the Company or any Subsidiary shall be by resolution of
its respective board of directors, or by action of one or more members of the
board of directors of such company (including a committee of the board) who are
duly authorized to act for such board with respect to the applicable action, or
(except to the extent prohibited by applicable law or applicable rules of any
securities exchange or similar entity) by a duly authorized officer of such
company.
6.11.    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
6.12.    Limitation of Implied Rights.
(a)    Neither a Participant nor any other person shall, by reason of
participation in the UIP, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the UIP. A Participant shall have only a contractual right to
the cash or Stock, if any, payable under the UIP, unsecured by any assets of the
Company or any Subsidiary, and nothing contained in the UIP shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.
(b)    The UIP does not constitute a contract of employment, and selection as a
Participant shall not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the UIP, unless such right or claim has specifically accrued under
the terms of the UIP. Except as otherwise provided in the UIP, no Award under
the UIP shall confer upon the holder thereof any rights as a shareholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.
6.13.    Evidence. Evidence required of anyone under the UIP may be by
certificate, affidavit, document or other information, which the person charged
with acting on such evidence considers pertinent and reliable, and which has
been signed, made or presented by the proper party or parties.
6.14.    Corporate Transaction. In the event of a corporate transaction
involving the Company (including without limitation, any Stock dividend, Stock
split, extraordinary cash dividend,

6

--------------------------------------------------------------------------------




recapitalization, reorganization, merger, consolidation, split-up, spin-off,
sale of assets or subsidiaries, combination or exchange of shares), the
Committee shall adjust Awards, in the manner it deems appropriate, to preserve,
but in no event increase, the benefits or potential benefits of the Awards;
provided, however, that no such adjustment may be made to the extent such
adjustment would cause Awards that are intended to constitute performance-based
compensation to cease to qualify as such under Code Section 162(m) and the
regulations thereunder. Actions permitted under the preceding sentence by the
Committee may include any adjustments that the Committee determines to be
equitable (which may include, without limitation, (a) replacement of Awards with
other Awards which the Committee determines have comparable value and which are
based on stock of a company resulting from the transaction, and (b) cancellation
of the Award in return for cash payment of the current value of the Award,
determined as though the Award is fully vested at the time of the payment.
6.15.    Governing Law. The UIP will be governed under the internal laws of the
state of Wisconsin without regard to principles of conflicts of laws. The state
and federal courts located in the state of Wisconsin shall have exclusive
jurisdiction in any action, lawsuit or proceeding based on or arising out of the
UIP.
6.16.    Severability. If any provision(s) of the UIP shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from the UIP,
as the case may require, and the UIP shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.
6.17.    Reimbursement of Excess Awards. If the Company’s financial statements
or approved performance measures under the UIP are the subject of a restatement
due to error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of Excess Awards paid
under the UIP to an Employee (and any other Employee who is determined to have
known of or been involved in any such misconduct) for the relevant performance
period(s). For purposes of the UIP, an “Excess Award” means the positive
difference, if any, between (a) the performance-based award paid to an Employee
under the UIP and (b) the performance-based award that would have been paid to
the Employee, had the award been calculated based on the Company’s financial
statements or performance measures as restated. The Company will not be required
to award Employees an additional UIP-related payment should the restated
financial statements or performance measures result in a higher
performance-based award under the UIP.
SECTION 7
COMMITTEE
7.1.    Administration. As provided in subsection 6.2, the authority to control
and manage the operation and administration of the UIP shall be vested in the
Committee.
7.2.    Powers of Committee. The Committee’s administration of the UIP shall be
subject to the following:
(a)    As provided in subsection 2.1 above, the Committee shall have the
authority and discretion to determine those salaried employees who are Eligible
Employees and to select from among the Eligible Employees those persons who
shall receive Awards.
(b)    Subject to the other provisions of the UIP, the Committee shall have the
authority and discretion to determine the time or times of receipt and the types
of Awards, to establish the terms, conditions, restrictions, and other
provisions of Awards, and (subject to the restrictions

7

--------------------------------------------------------------------------------




imposed by Section 8) to amend, cancel, or suspend Awards. However (and subject
at all times to the requirements of Code Section 162(m) and the regulations
thereunder as to Awards that are intended to constitute performance-based
compensation under that Section), to the extent that the Committee determines
that the restrictions imposed by the UIP preclude the achievement of the
material purposes of the Awards in jurisdictions outside the United States, the
Committee shall have the authority and discretion to modify those restrictions
as the Committee determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside of the United
States.
(c)The Committee shall have the authority and discretion to interpret the UIP,
to establish, amend, and rescind any rules and regulations relating to the UIP,
to determine the terms and provisions of any Award Agreement made pursuant to
the UIP, and to make all other determinations that may be necessary or advisable
for the administration of the UIP.
(d)Any interpretation of the UIP by the Committee and any decision made by it
under the UIP are final and binding on all persons.
7.3.    Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a securities exchange or similar entity, or as
would cause UIP Awards intended to constitute performance-based compensation
under Code Section 162(m) and the regulations thereunder to fail to so qualify,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. The
Committee may revoke any such allocation or delegation at any time.
7.4.    Information to be Furnished to Committee. The Company and its
Subsidiaries, shall furnish the Committee with such data and information as it
determines may be required for it to discharge its duties hereunder. The records
of the Company and its Subsidiaries, as to an employee’s or Participant’s
employment, termination of employment, leave of absence, reemployment, and
compensation shall be conclusive on all persons unless determined by the Company
or the Committee to be incorrect. Participants and other persons entitled to
benefits under the UIP must furnish the Committee such evidence, data or
information as the Committee considers desirable to carry out the terms of the
UIP, subject to any applicable privacy laws.
SECTION 8
AMENDMENT AND TERMINATION
The Board or the Committee may, at any time, amend or terminate the UIP, and the
Board or the Committee may amend any Award; provided, that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), may materially adversely affect the rights of any Participant or
beneficiary under any Award granted under the UIP prior to the date such
amendment or termination is adopted by the Board or the Committee, and no
amendment requiring shareholder approval, including, but not limited to, under
Code Section 162(m) and the regulations thereunder may be made without consent
of the shareholders of the Company.
Notwithstanding anything herein to the contrary, (i) no amendment shall be made
that would cause the Plan not to comply with the requirements of Code
Section 409A or any other applicable law or rule of any applicable securities
exchange or similar entity, and (ii) the UIP and any Award thereunder may be
amended without Participant consent to the extent that the Committee determines
such amendment

8

--------------------------------------------------------------------------------




necessary to cause the UIP or Award to comply with the requirements of Code
Section 409A or any other applicable law or rule of any applicable securities
exchange or similar entity.
SECTION 9
DEFINED TERMS
In addition to the other definitions contained herein, the following definitions
shall apply:
(a)    Award. The term “Award” means any Cash Incentive Award or Stock Award as
described in Section 3.1.
(b)    Board. The term “Board” means the Board of Directors of the Company.
(c)    Code. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.
(d)    Fair Market Value. The term “Fair Market Value” shall mean, for any given
date, the closing price for the Stock, as of such date, as reported by the
NASDAQ Stock Market on the relevant valuation date or, if there were no sales on
the valuation date, on the next preceding date on which such selling prices were
recorded; provided, however, that if the Stock is no longer listed for trading
on a national securities exchange, an amount determined in accordance with
standards adopted by the Committee on a basis consistently applied.
(e)Stock. The term “Stock” means shares of common stock of the Company.
(f)Stock Plan. The term “Stock Plan” means the Lands’ End, Inc. 2014 Stock Plan,
as amended from time to time, or any successor stock pan designated by the
Committee as being applicable to this UIP, as adopted by the Board and approved
by the shareholders of the Company, that provides for the issuance of Stock in
satisfaction of Awards hereunder (which in no event shall be an employee stock
purchase plan).
(g)Subsidiary. The term “Subsidiary” means any company during any period in
which it is a “subsidiary corporation” (as that term is defined in
Section 424(f) of the Code) with respect to the Company.



9